Appellant was tried upon an issue joined by his plea of not guilty to an affidavit of three counts. The first count charged that he unlawfully manufactured intoxicating liquor, the second charged that he unlawfully possessed a certain still, and the third that on December 13, 1922, he had in his possession intoxicating liquor with intent to sell, barter, exchange, give away, furnish and otherwise dispose of the same to persons unknown within this state. The jury returned a verdict finding him guilty on the first and third counts, and imposed a fine and imprisonment *Page 583 
for each offense. Overruling the motion for a new trial is the only error assigned, under which appellant complains that the verdict is not sustained by sufficient evidence and is contrary to law.
In passing on such a motion we must accept as true the evidence and the inferences which reasonably may be drawn from the evidence, that tend to sustain the verdict, and reject as 1.  untrue all evidence and inferences to the contrary. Lee
v. State (1921), 191 Ind. 515, 132 N.E. 582; Hall v.State (1923), 193 Ind. 355, 139 N.E. 588; Jackson v. State
(1924), 194 Ind. 561, 143 N.E. 625.
There was evidence that on the day the offenses were alleged to have been committed certain police officers, certain federal prohibition officers and the sheriff, with a search 2.  warrant, went into a house having two rooms and only two windows, which a witness referred to as an "old shack," that stood down by the river four miles from Logansport, near a quarry, and in the first room they entered found appellant beside a table, with a man from a fishing camp not far away and a woman also at the table, and a bottle nearly full of intoxicating liquor upon it; that appellant sprang to his feet as the officers entered; that in the room where he was a still was in operation with a fire under it, and fifteen or twenty feet away through an open door in the other room, another still was also in operation, both making whisky; that appellant had on a suit of old clothes, and after his arrest changed them for a fairly good suit of clothes that he had there in the house; that twenty-one barrels of "mash" consisting of ground corn, sugar and yeast were found in the cellar, each barrel holding fifty gallons, and fifteen or eighteen gallons of intoxicating liquor was found on the premises, including the bottle on the table, that was almost full; and after saying to the arresting officer that he *Page 584 
would like to have a drink, and being given permission, appellant drank from the bottle; that one Wilkins, who was also in the house when the officers entered, jumped out of the window from the other room, but was overtaken and brought back, when he said in the presence of appellant that a third man also found there did not belong there, but had a camp down the river; but nothing was said as to appellant not belonging there, or only being there to fish. There was only one bed in the house, but appellant testified that he had slept on the floor the night before. There was a Ford automobile in the yard, but appellant told the officers it was not running, that he could not get it started. Appellant had been convicted in the city court of Logansport on the charge of selling intoxicating liquor five months before.
The evidence that appellant recently in the past had been convicted of selling intoxicating liquor in violation of law might be taken into consideration on the question of the 3.  intent with which he had possession of the partly filled bottle of whisky on the table at which he was found with the visitor from a fishing camp. Levy v. State (1916),12 Okla. Crim. 441, 158 P. 288; Urban v. Commonwealth
(1922), 196 Ky. 775, 245 S.W. 852; State v. Horowich (1922),121 Me. 210, 116 A. 266; State v. O'Toole (1919), 118 Me. 314, 108 A. 99; State v. Hessel (1920), 112 Wash. 53, 191 P. 637; State v. Stanley (1917), 38 N.D. 311, 164 N.W. 702.
Where the criminality of an act done by the defendant depends upon the intent with which it was done, so that his intent to commit a certain kind of public offense, as charged, is directly in issue, the fact that he has committed offenses of that character recently in the past is competent evidence to prove his intent at the time in question. Crum v. State (1897),148 Ind. 401, *Page 585 
412, 47 N.E. 833; Higgins v. State (1901), 157 Ind. 57, 60, 60 N.E. 685; Eacock v. State (1907), 169 Ind. 488, 492, 82 N.E. 1039.
Since the evidence proved without dispute that in the house where appellant and his companion were arrested were found fifteen or eighteen gallons of white mule whisky, 2.  twenty-one barrels of "mash" and two stills in operation, making whisky, the jury had sufficient basis for an inference that he intended to sell and dispose of the whisky in violation of law, if convinced that he had it in his possession.
The evidence was sufficient to prove appellant's guilt, and his motion for a new trial was properly overruled.
The judgment is affirmed.
Willoughby, J., absent.